IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                        NO. WR-94,052-01


                     EX PARTE CALVIN WAYNE BUTLER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1076035-A IN THE 179TH DISTRICT COURT
                             FROM HARRIS COUNTY


        Per curiam. NEWELL, J. concurs.

                                            ORDER

        Applicant was convicted of aggravated robbery with a deadly weapon and sentenced to

eighteen years’ imprisonment. The Applicant did not file a direct appeal. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant filed this application for a writ of habeas corpus in the county of conviction on

December 11, 2007. The trial court entered a timely order designating issues on December 28, 2007,

but it does not appear that any further action was taken until the application was forwarded to this

Court approximately fifteen years later, without any findings of fact and conclusions of law from the

trial court.
                                                                                                    2

       Nevertheless, this Court has independently reviewed the record and considered the claims

raised in the application, and has determined that the application is without merit. Therefore, relief

is denied.



Filed: November 23, 2022
Do not publish